Exhibit 10.1 SeaBright Holdings, Inc. 2012 Bonus Plan Objective : To attract, align, motivate and reward talented and committed management, to implement the Company’s pay-for-performance philosophy and to reinforce SeaBright as an employer of choice by providing earning opportunities that are competitive in the marketplace. Plan : Bonuses payable under the 2012 Bonus Plan (the “Plan”) will be determined, in accordance with Exhibit A hereto, by the Company’s achievement (the “Achievement”) of the metric:Pretax Income Excluding All Capital Gains, Losses and Bonuses (the “Pretax Income Metric”). Any bonus earned will be paid on the amount actually earned by March 15 of the calendar year following the applicable performance year, subject to continued employment at the time of payment. The Plan identifies three levels of Achievement (each of which shall be determined by the Compensation Committee) for the Pretax Income Metric as follows: 1.Threshold — At or below the Threshold level of Achievement, the performance bonus multiplier will be 0%. 2.Target — At Target level of Achievement will result in a performance bonus multiplier of 100%. 3.Maximum — At or above the Maximum level of Achievement, the performance bonus multiplier will be 200%. If a degree of Achievement falls between Threshold, Target or Maximum performance goals, the performance bonus multiplier will be determined by straight line interpolation.Achievement above the Maximum performance goal will be capped at 200%. Plan Outline : I) Each bonus-qualified position (manager and above) that is eligible for participation in the Plan has a pre-designated Target bonus percentage that is applied against base salary.Such percentages range from 5% to 100%. II) Each year the Compensation Committee approves the performance metrics for the Plan and approves the levels of Achievement for the establishment of any performance bonus.The Compensation Committee shall further approve the individual award of bonuses paid to Section 16 Officers and Key Employees.The Compensation Committee may revise the annual bonus plan from time to time to take into account and adjust for equity added to the Company from capital raising activities, subject to the provisions of Section VIII hereof. III) The plan consists of two steps: i) The establishment of a bonus pool based on the Company’s achievement of the Pretax Income Metric and each participant’s applicable target bonus. ii)
